Citation Nr: 9917117	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-48 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with radiculitis, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her sister


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
February 1986.  She is currently represented by The American 
Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1994, by a VA Regional Office (RO), which confirmed 
and continued the 40 percent disability rating assigned for 
her service-connected back disorder.  The notice of 
disagreement with this determination was received in October 
1994.  The statement of the case was issued in November 1994.  
The substantive appeal was received in November 1994.  The 
veteran and her sister appeared and offered testimony at a 
hearing before a hearing officer at the RO in January 1995.  
A transcript of the hearing is of record.  A VA compensation 
examination was conducted in February 1995.  A hearing 
officer's decision was entered in April 1995, confirming the 
rating assigned for the veteran's service-connected back 
disorder.  A supplemental statement of the case was issued in 
April 1995.  The appeal was received at the Board in December 
1997.  

In April 1998, the Board remanded the case to the RO for 
further development.  Additional VA treatment records were 
received in May 1998.  Thereafter, a supplemental statement 
of the case was issued in December 1998.  The appeal was 
received back at the Board in June 1999.  


REMAND

The veteran's claim of entitlement to an increased rating for 
her low back disorder is well-grounded in that it is not 
inherently implausible.  38 U.S.C.A. § 5107(a) (West 1991).  
VA therefore has a duty to assist her in developing the facts 
pertinent to her claim.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

This case was previously before the Board in April 1998, at 
which time it was remanded to the RO for further evidentiary 
development.  Such development included obtaining recent 
treatment records and scheduling the veteran for a VA 
orthopedic and neurological examination, in order to 
determine the nature and severity of her service-connected 
lumbosacral strain with radiculitis.  The remand specifically 
requested that the examiners offer opinions as to the 
functional limitations, if any, caused by the veteran's 
service-connected back disorder pursuant to the mandates of 
Deluca v. Brown, 8 Vet. App. 202 (1995).  

A review of the record indicates that the RO arranged for the 
veteran's examination at the VA Medical Center (VAMC) in 
Columbia, South Carolina in November 1998.  The record shows 
that the notice to report for the examination was sent to the 
last address of record at that time consisting of the address 
the veteran gave on a letter dated in May 1998.  The VAMC 
subsequently reported that the veteran had failed to report 
for the scheduled examination.  

The veteran's representative in June 1999 argues that an 
undated notice of the examinations was apparently sent to an 
address different from that currently recorded in VA's 
computer system.  (In this regard the Board notes that just 
because the June 1999 address in the computer system is not 
the same as the one in existence when the notice for the 
examination was sent does not establish that the notice was 
sent to the wrong address as the veteran's address could have 
changed from the time the notice was sent out to the time the 
representative made his presentation in June 1999.)  However, 
the service representative does note that the notice sent to 
the veteran failed to inform her of the importance of the 
examination and the consequences of her failure to report.  
The service representative, therefore, argues that the case 
should be remanded for an attempt to reschedule the VA 
examination requested in the prior remand.  

The Board observes that while the veteran has a 
responsibility to report for VA examinations which have been 
scheduled, 38 C.F.R. § 3.655 (1998), it is incumbent upon the 
VA to notify the veteran of the scheduling of an examination, 
and to explain the potential implications of a failure to 
report.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1991)).  It would be prejudicial to her if the Board were to 
apply this regulation without her having been notified of its 
applicability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Therefore, the Board is of the opinion that the veteran 
should be scheduled for a VA examination, and should also be 
informed that not attending such an examination could result 
in the denial of VA benefits.  See Dusek v. Derwinski, 2 Vet. 
App. 519, 521-522 (1992) (citing 38 C.F.R. § 3.655).  The RO 
when it schedules the examination should put a dated printout 
of the veteran's then address in VACOLS.

While the Board regrets the additional delay, this case must 
be REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for a VA examination and the notice 
should be sent to the address of record.  
The RO should place a dated printout of 
the veteran's current VACOLS address and 
place it in the claims file.  The RO 
should make sure that the notice of the 
date of the VA examination is sent to the 
address of record.  The RO should also 
sent to the address of record of the 
veteran the provisions of 38 C.F.R. 
§ 3.655(1998).  

2  Any VA treatment records of the 
veteran, not currently in the claims 
file, should be obtained and associated 
with the claims file.

3.  The RO should then have the 
examination performed according to number 
4 in the Board's prior remand of April 
1998.

4.  The RO must ensure that all requested 
development is accomplished.  The RO 
should then readjudicate the claim for an 
increased rating for lumbosacral strain 
with radiculitis, with consideration of 
the analysis set forth in DeLuca, and all 
other applicable VA regulations, 
including 38 C.F.R. §§ 4.40 and 4.45 
(1998), should be specifically discussed.  
In the event that the veteran fails to 
appear for such examination, action on 
her claim should be taken in accordance 
with 38 C.F.R. § 3.655.  

5.  If the decision remains adverse to 
the veteran, both she and her 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case, 
together with the Chapter 31 file, should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  No action is required of the veteran until she 
receives further notice, but she may furnish additional 
evidence and argument while the case is in remand status.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



